Citation Nr: 1420620	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin disease of the hands.

2.  Entitlement to an initial compensable rating for tinea cruris before December 7, 2010, and a rating higher than 10 percent from December 7, 2010.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded claim for further development.  While on appeal in a rating decision in February 2012, the RO granted service connection for tinea cruris.  

As the Veteran's representative filed a timely notice of disagreement with the initial noncompensable rating assigned for tinea cruris, in September 2012 the Board remanded the claim to provide the Veteran with a related statement of the case.

In a rating decision in July 2013, the RO granted a 10 percent rating for tinea cruris, effective December 7, 2010.  

The claim of service connection for skin disease, hyperkeratosis, of the hands and the initial rating of tinea cruris are REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

On the claim of service connection for a skin disease, hyperkeratosis, of the hands, the record contains conflicting information as to whether the Veteran received notification of the VA examination scheduled pursuant to the Board's remand.  In April 2013, the Veteran submitted a statement which included a new address, and in May 2013, the RO created an examination request listing the Veteran's prior address.  Subsequent mail sent to the prior address has been returned as undeliverable.  


The record also shows that the VA examination was canceled due to an incomplete examination request and to cancellation by the Veteran.   To ensure due process,  further development is required.  

On the claim for a higher rating for tinea cruris, the Board remanded the claim for the issuance of a statement of the case.  While the RO issued a rating decision granting a staged rating, which is not a full grant of the benefit sought, the Veteran was not furnished a statement of the case.  So that the Veteran may be afforded an opportunity to perfect an appeal of the claim, a statement of the case must be issued.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin examination by another VA examiner who has not previously examined the Veteran.   

The notice of the examination should be sent to the current address, as shown in the Veteran's statement in April 2013 

The VA examiner is asked to determine:

Whether it is at least as likely as not (probability of 50 percent) that the current hyperkeratosis of the hands is related to the finding of hyperkeratosis of the hands in February 1977 in service?  

In formulating the opinion, the VA examiner is asked to address whether the current hyperkeratosis of the hands represents a progression of the initial assessment in February 1977 in service or the development of a new and separate condition. 


The significant facts of the case as determined by the Board based on the procurable and assembled data are:

In service, in February 1977, on a dental evaluation, it was noted that there was possible evidence of hyperkeratosis on the palms of the hands.  

In August 1977, on the separation examination, the skin was evaluated as normal.  

After service over several decades, both private and VA medical records do not document a complaint or finding of hyperkeratosis on the palms of the hands.   

The Veteran's file should be made available to the examiner for review. 

2.  Furnish the Veteran and his representative a statement of the case on the claim for an initial compensable rating for tinea cruris before December 7, 2010, and a rating higher than 10 percent from  December 7, 2010.  The Veteran still must timely file a substantive in order to perfect the appeal to the Board.  

3.  After the above development adjudicate the claim of service connection for skin disease, hyperkeratosis, of the hands.  






If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



